Case 1:19-cv-01952-SAG Document2 Filed 07/02/19 Page 1 of 17

 

 

 

CORDISH POWER PLANT
NUMBER TWO, LLC
60! East Pratt Street, 6th Floor IN THE
Baltimore, MD 21202,
CIRCUIT COURT
Plaintiff,
OF MARYLAND
Vv,
FOR
SUSAN APLIN
309 Adams Street BALTIMORE CITY
Annapolis, MD 21403,
and Case No.
JOHN DOE(S),
Defendants.
COMPLAINT

 

Plaintiff, Cordish Power Plant Number Two, LLC (“Plaintiff or “Power Plant Two”), by

 

 

its undersigned attorneys, individually and derivatively, brings this action against Defendant
Susan Aplin (“Aplin”), individually and as a member of the board of directors of Bambeco Inc.
(“Bambeco” or the “Company”) and all other members of the board of directors of Bambeco at

the times relevant to this Complaint (“John Doe(s)” and collectively with Aplin, the

“Defendants” or the “Bambeco Board”). In support of this Complaint, Power Plant Two states

 

as follows:
INTRODUCTION
1. This is a derivative and direct action. The derivative claim is asserted against all

Defendants for breaching their fiduciary duties by authorizing and directing as board members,

while Bambeco was deeply insolvent, that the net proceeds from the sale of Bambeco’s business

45671/0014-170866534
May 07, 2019
 

Case 1:19-cv-01952-SAG Document2 Filed 07/02/19 Page 2 of 17

and assets be distributed to insiders, including Susan Aplin, instead of being preserved for the
benefit of all of Bambeco’s creditors generally, This also is a direct action for which Power Plant
Two individually seeks judgment against Susan Aplin individually for transactions she
orchestrated as CEO of Bambeco with herself which resulted in fraudulent conveyances,
including her cancellation of her personal debt to Bambeco without fair consideration at a time
Bambeco was insolvent.

2. The self-interested transactions described further below were undertaken to
benefit insiders at the expense of creditor Power Plant Two, which holds an unsecured claim
against the Company in an amount over $4 million.

THE PARTIES

3. Susan Aplin is a Maryland resident and co-founder and former chief executive
officer (CEO) of Bambeco. Upon information and belief, Aplin served on the board of directors
of Bambeco from its formation in 2008 through the sale of the company in October 2017.

4, Power Plant Two is a Maryland limited liability company with an office located at
601 East Pratt Street, 6th Floor, Baltimore, Maryland 21202. Power Plant Two was, at the time
of the Sale (defined below), the holder of the largest unsecured claim against Bambeco.

5. Bambeco was formerly a Delaware corporation with its former principal place of
business located in the State of Maryland. Prior to October 2017, Bambeco operated its business
as an online retailer of sustainable home furnishings.

6. Evergreen Enterprises, Inc. (“Evergreen”) is incorporated in Virginia, and has a
principal office located at 5915 Midlothian Tumpike, Richmond, VA 23225. Evergreen

purchased all or substantially all of the business or assets of Bambeco on or about October 26,

2017.

45671/0014-17086653v4
May 07, 2019
 

Case 1:19-cv-01952-SAG Document 2 Filed 07/02/19 Page 3 of 17

7, Each of the Defendants, at all relevant times, was a member of the board of
directors of Bambeco,'

8. As a creditor of an insolvent corporation, Power Plant Two has standing to bring
derivative claims against directors on behalf of the Company for breaches of their fiduciary
duties to the Company and derivatively, to its creditors. Asa creditor of Bambeco, Power Plant
Two has standing to bring this action against Aplin individually for her receipt of fraudulent
conveyances from Bambeco in the form of payments and cancellation of her personal debt to
Bambeco without fair consideration.

JURISDICTION AND VENUE

9, Jurisdiction in this Court is proper under MD. CODE ANN., CTS. & JUD. PROC. § 6-
103(b)(1), (2).

10, Venue is proper in Baltimore City pursuant to MD. CODE ANN,, CTs. & JUD.
PROC. § 6-201(a) because Defendants, in their capacity as members of the board of directors of
Bambeco, directed and managed the Bambeco business while it formerly operated in Baltimore
City.

11. Aplin was a recipient of fraudulent transfers from Bambeco while employed in

one of its offices located in Baltimore City.

 

| Power Plant Two does not know whether or not there were other directors, besides Aplin, at the
times relevant to the events complained of herein. Cal Wheaton, of ABS Capital Partners, a private
equity firm with an investment in Bambeco, was a director at one time but may or may not have been
involved in the matters complained of in this Complaint. Accordingly, Power Plant Two reserves its right
to amend the Complaint to include additional board members in the event discovery reveals their

existence.

45671/0014-17086653v4
May 07, 2019
 

Case 1:19-cv-01952-SAG Document2 Filed 07/02/19 Page 4 of 17

 

Breach of Lease by Bambeco

12, On or about August 12, 2016, Bambeco as tenant and Power Plant Two as

landlord entered into a lease (the “Lease”) for approximately 16,000 square feet during the first

 

eighteen (18) months, and 21,283 square feet during the following 66 months, of gross leasable
space located at 621 E, Pratt Street, Baltimore, Maryland 21202 (the.““Premises”), which is part
of the retail and entertainment complex in the Inner Harbor area of downtown Baltimore known
as Pier Four Office Building.

13, Beginning in February 2017, Bambeco was in default under the Lease, and
continues to be in default due to the failure to make payments to Power Plant Two as required by
the Lease. On or about June 9, 2017, Bambeco vacated the Premises.

14. No payments have been made by Bambeco under the Lease since January 11,
2017.

15.  Asofthe date of this Complaint, Power Plant Two is owed pursuant to the Lease
the amount of $1,5 16,446.90" plus sums due hereafter in the amount of $2,796,640. 14 plus
accrued interest from the date of this Complaint through the term of the Lease. A statement

detailing the amounts due and owing under the Lease is attached hereto as Exhibit A.

 

The Sale of Bambeco’s Assets to Evergreen and Bambeco’s Insolvency

16. On or about October 26, 2017, Evergreen as purchaser and Bambeco as seller
entered into an asset purchase agreement and bill of sale for the sale of Bambeco’s business and
substantially all of its assets for a purchase price of $1,200,000 in cash, plus assumed liabilities

in the amount of $300,000 (the “Asset Purchase Agreement”),

 

2 This amount reflects the net amount due after taking into account a payment received from a
source other than Bambeco.

45671/0014=1 70866534
May 07, 2019
 

Case 1:19-cv-01952-SAG Document2 Filed 07/02/19 Page 5 of 17

17. At the time of the sale, Bambeco was deeply insolvent, with liabilities in excess of
$10 million, including the amounts owed to Power Plant Two.

18. | The Bambeco Board was fully aware of the insolvency of the Company and knew
that they had fiduciary duties to conduct themselves in a manner that placed the rights and
interests of creditors ahead of their own personal interests.

19. At the time of the closing of the sale to Evergreen, the Bambeco Board knew that
the net sale proceeds would be much less than the obligations of the company to its creditors.

20. Instead of acting in a manner consistent with the best interest of creditors and
their fiduciary obligations, the Bambeco Board used its control over Bambeco to serve their own
personal interests, at the expense of general creditors, including Power Plant Two. Specifically,
the Bambeco Board took the net sale proceeds for themselves.’ In addition, Aplin treated her
own personal obligations to Bambeco as if they were cancelled. Asa direct result of these
actions, Power Plant Two received none of the net sale proceeds on account of its claims apainst
Bambeco under the Lease.

Bambeco’s Board Self-Dealing

21. Despite the fact that the proceeds were insufficient to pay Bambeco’s creditors in
full, the Bambeco Board authorized Aplin to apply the sale proceeds almost exclusively to pay
herself and other insiders in complete disregard for Bambeco’s debt to Power Plant Two.

22, Upon information and belief, Aplin paid herself from the net sale proceeds

amounts totaling more than $300,000.

 

3 Although Cal Wheaton may or may not have been a Bambeco Board member at the
time, upon information and belief he participated in the decision-making favoring insiders
including his own firm, ABS Capital Partners,

45671/0014-17086653v4
May 07, 2019
Case 1:19-cv-01952-SAG Document2 Filed 07/02/19 Page 6 of 17

23. In addition, upon information and belief, the Bambeco Board authorized
payments to ABS Capital Partners from the net sale proceeds in the total amount of $200,000.00

24.  Atand prior to the time of the sale, Aplin owed a substantial debt to Bambeco
under a Promissory Note dated January 22, 2016 in the principal amount of $322,266.00, in
exchange for a Joan from Bambeco in the same amount (the “Aplin Note”) . The Aplin Note
sets forth an interest rate of “2.50% per annum or 10% following the occurrence of... an Event
of Default on the principal amount . ..” Aplin Note, p. 1. A copy of the Aplin Note is attached
as Exhibit B.

25. The Aplin Note further provides the “entire unpaid principal balance on [the
Aplin Note], together with any then accrued but unpaid interest thereon, shall be due and payable
upon the closing of a Liquidity Event.” Jd.

26. The sale of the Company qualified as a Liquidity Event under the Aplin Note,
triggering the balance to become immediately due and owing.

27. Upon information and belief, no payments were made by Aplin to Bambeco under
the Aplin Note. Instead of enforcing Aplin’s obligations to Bambeco, the Bambeco Board, upon
information and belief, treated the Aplin Note as if it were cancelled. The Aplin Note was an
asset of Bambeco with substantial value that should have been preserved and collected for the
benefit of Bambeco’s creditors, including Power Plant Two.

28, Aplin acted in her capacity as officer, board member, and shareholder of

Bambeco.

4567 1/0014-1 70866534
May 07, 2019

 
Case 1:19-cv-01952-SAG Document 2 Filed 07/02/19 Page 7 of 17

COUNT I
Setting Aside and Recovery of Fraudulent Conveyances
Md, Comm, Law §§ 15-201 ef seq.
(against Susan Aplin)

29, Power Plant Two repeats, realleges and restates the allegations contained in
paragraphs numbered | through 28, as though set forth herein.

30.  Atall times relevant to the facts and claims set out herein, Power Plant Two was a
creditor of Bambeco.

31, In 2017, upon information and belief, Aplin as insider and the person in control of
Bambeco, facilitated and conveyed to herself from the sale proceeds realized by Bambeco more
than $300,000 for purported compensation, including self-determined bonuses (the “Fraudulent
Payments”).

32. When the sale occurred on or about October 26, 2017, the Aplin Note matured,
triggering Aplin’s obligation to pay Bambeco the amount of $354,492.60 (including interest at a
rate of 10%) to become immediately due and payable.

33, Upon information and belief, the Aplin Note was deemed by Aplin and/or the
Bambeco Board to be cancelled (the “Aplin Note Cancellation”).

34. Upon information and belief, the Aplin Note was cancelled without any fair
consideration being paid to Bambeco in exchange for the cancellation of this substantial debt.

35. Because the Fraudulent Payments and the Aplin Note Cancellation were made at a
time when Bambeco was insolvent and without fair consideration, under the Maryland
Commercial Law Article, Subtitle 2 on Fraudulent Conveyances, these transactions constitute

conveyances deemed to be fraudulent to Bambeco’s creditors, without regard to the actual intent

of Aplin or the Bambeco Board. See Md. Code Ann., Commercial Law,. §§ 15-201(c), 15-204.

45671/0014-17086653 v4
May 07, 2019
 

Case 1:19-cv-01952-SAG Document 2 Filed 07/02/19 Page 8 of 17

36.  Asacreditor with a matured claim at the time of the Fraudulent Transfers, Power
Plant Two is entitled to have the Fraudulent Conveyances set aside, and has the right (o levy on
or garnish the Fraudulent Conveyances as if they were not made, to the extent necessary to
satisfy Power Plant Two’s claim against Bambeco.

WHEREFORE, Power Plant Two requests (i) entry of a money judgment against Aplin in
the amount of the Fraudulent Conveyances, totaling no less than $700,000.00; (ii) an order
imposing a lien on the Fraudulent Conveyances and directing Aplin to pay the sum of no less
than $700,000.00 to Power Plant Two; and (iii) such other and further relief as is permitted under
Md. Comm. Law §§ 15-201 ef seq. and other applicable Jaw.

COUNT II
Board of Directors Breach of Fiduciary Duties
(against all Defendants)

37. Power Plant Two repeats, realleges and restates the allegations contained in
paragraphs numbered | through 36, as though set forth herein,

38. | As members of the board of directors of the Company, the Defendants owed to
the Company fiduciary duties of good faith, care and loyalty.

39. After the Company became insolvent, the Company’s creditors became the
principal constituency injured by fiduciary breaches that diminished the value of the Company
and wasted Company assets.

40. The Defendants had a general duty to seek prudently and loyally to maximize the
value of the Company for the benefit of the Company’s creditors, avoiding at all times self-
dealing.

4]. Because the Company was insolvent at all relevant times, Power Plant Two has

standing as a creditor of the Company to enforce claims arising from breach of the Bambeco

45671/0014-17086653v4
May 97, 2019
 

Case 1:19-cv-01952-SAG Document2 Filed 07/02/19 Page 9 of 17

Board’s fiduciary duties by this derivative action under Count II of this Complaint for the benefit
of the Company.

42. The Defendants breached their duties of good faith, care and loyalty by approving
(i) improper cash disbursements to Aplin through the Fraudulent Payments, and the payments
totaling $200,000.00 to ABS Capital Partners, an insider of Bambeco which appears to have
been involved in the decisions to pay the net sale proceeds to insiders instead of other creditors;
and (ii) cancelling Aplin’s debt to the Company under the Aplin Note, instead of requiring Aplin
to pay the amounts due under the Aplin Note.

43. In authorizing each of these actions, the Defendants placed the interests of
insiders ahead of those of the Company’s creditors and their conduct was so self-interested and
one-sided that no prudent person could conclude that the Company received adequate
consideration for the transfers, or that the actions or decisions were beneficial to the Company.
The sole beneficiaries of each of these complained-of actions were insiders. These actions or
decisions therefore constitute corporate waste and a breach of the directors’ duties of good faith,
care and loyalty.

44. The Bambeco Board decisions to direct the net sale proceeds to their own benefit
also violated Maryland law. As a company whose business was the sale of inventory from
stock, located in Maryland, Bambeco was a business subject to the Maryland Uniform
Commercial Code-Bulk Transfers law. See Md, Code Ann., Com. Law Art. §§ 6-101 ef seg. (the

“Bulk Transfer Statute”), The Bulk Transfer Statute provides for the seller subject to the statute

 

to comply with certain requirements, including if the sale proceeds are insufficient to pay

creditors in full, to make pro rata distributions of the proceeds. Id, at § 6-106(3), The Bambeco

45671/0014-17086653v4
May 07, 2019
Case 1:19-cv-01952-SAG Document 2 Filed 07/02/19 Page 10 of 17

Board ignored this requirement and distributed the net sale proceeds solely for their own benefit,
in breach of their fiduciary obligations to the Company.

4S. In authorizing these actions and decisions, the Defendants placed the interests of
Aplin, who dominated and controlled the Board, and other insiders, including ABS Capital
Partners, ahead of the interests of the Company. On information and belief, the Defendants
undertook these actions and decisions in consultation with, at the direction of, and for the benefit
of Aplin and ABS Capital Partners, in bad faith and in breach of their duties of good faith, care
and loyalty to the Company and its creditors.

46, In committing the breaches set out above, the Defendants acted carelessly,
recklessly and/or were grossly negligent in the performance of their duties.

47.  Asadirect and proximate result of the foregoing, Bambeco’s creditors, including
Power Plant Two, suffered substantial damages.

WHEREFORE, Power Plant Two respectfully requests (i) entry of a money judgment
against the Defendants, in the amount of $1,000,000; and (ii) such other and further relief as is

permitted under applicable law.

10

45671/0014-17086653v4
May 07, 2019
 

Case 1:19-cv-01952-SAG Document 2 Filed 07/02/19 Page 11 of 17

Dated: May 7, 2019

 

300 East Lombard Street, Suite 1450
Baltimore, Maryland 21202

Tel,: 410-528-2970

Fax: 410-528-9400
iwalker@coleschotz.com
blansinger@coleschotz.com

Attorneys for Plaintiff; Cordish Power
Plant Number Two, LLC

1k

45671/0014-17086653v4
May 07, 2019
 

Case 1:19-cv-01952-SAG Document 2 Filed 07/02/19

EXHIBIT B

APLIN NOTE

45671/0014-17086653v4
May 07, 2019

Page 12 of 17
 

Case 1:19-cv-01952-SAG Document 2 Filed 07/02/19 Page 13 of 17

EXHIBIT A
SECURED PROMISSORY NOTE
-$322.266.00- Balumore, Maryland

FOR VALUE RECEIVED. the undersigned, SUSAN APLIN: (*Barrawer’) unconditionally promises as of
January 22, 2016 to pay to BAMEECO, ING, a Delaware corporation (“Leader”), at its offices in Baltimore, Maryland
(or at such other place as Lender may from time to time designate by written notice to Borrower). in fawful money of
the United States, the principal sum of three hundred twenty two thousands and two hundred sixty six dollars and
OOFLO0 ($322.266) (the “Loan Amount’) with interest af the rate of (x) 2.50% per annum. or (y) 10% Tollowing the
occurrence and during a continuance ofan uncured Event of Default on the principal amount af this Note and accrued
interest thereon remaining unpaid from time to fime from the date hereof until such prinzipal amount is fully repaid.
Payments of principal and interest shall be payable as specified herein, Capitalized terms not otherwise defined herein
shall be as defined in the Loan and Pledge Agreement of even dite herewith between Borrower and Lender (the
“Load Agreement’),

I. PAYMENT,

11 Except as set forth in Section 1.2, below, payments of acerued imerest shall be due and
payable annually on each of the fist three (3) anniversaries of the issuance hereol, Thereafter annual payroents of
accrued interest plus one-third (1/5) of the principal balance shall be due and payable annual for the next three (3)
anniversaries of the issuance hereol; provided that the entire unpaid principal balance of this Note, towether with any
then accrued but unpaid interest thereon, shall be due and payable upon the closing of a Liquidity Event. Any
payment shall be applied first to accrued interest and any balance to the reduction of principal.

1.2 if Borrower is: (x) terminated as an employee of Lender without Cause (defined below) or
resigns with Good Reason (defined below) then the payment terms set forth above in Section 1.1 will continue as
scheduled; and (y) terminated as an employee of Lender with Cause or resigns without Good Reason then the
payment ferms set forth in Scetion 1.1 will be accelerated such that entire unpaid principal balance of this Note.
logether with any then acerued but unpaid interest thereon, shall be due and payable (i) on the date that is sixty (60)
days aller the effective date of termination of Borrower lor Cause or (il) on the date that is the first anniversary of the
effective date of resignation of Borrower without Good Reason. As used herein the (erms “Cazse” and “Goed
Reason” have the respective meanings given thereto in Borrower's empbyment agreement with Lender as amended
and in elfeet immediately prior to the effective date of Borrower's tamination or resignation, as applicable.

2. PREPAYMENT, Borrower shall have the right to prepay all or any portion of the amount duc under this
Note upon fiNeen (15) days? prior writen notice to Lender. Any prepayment shall be applied first to accrued interest
and any balunce to the reduction of principal.

3, RECOURSE NOTE, Subject to Lender's discretionary rights to receive repayment in the forny of pleded
shares of Series B Participating Convertible Preferred Stock (“Series B Preferred Stack’) or other consideration, this
Note is a recourse obligation.

4. FORM OF PAYMENT. The Loan Amount is repayable in cash, but Lender and its Board of Directors will
take into account al the time of repayment any request by Borrower to repay this Loan by the tendering af Series B
Preferred Stock or other equity or other form of consideration, any decision to avcept such alternative payment to be
at the sole discretion of Lender’s Board of Directors, it being agreed that: (x) iF any Series 13 Preferred Stock is
accepted as repayment for the Loan Amount (in whole or in part), then the applicable shares of Series B Preferred
Stock each will be valued af $2.85 per share for such purposes; and (y) (x) if any Common Stack is accepted as
repayment for the }.oan Amount (in whole or in part). then the applicable shares of Common Stock each will be
vatued at $1.07 per share for such purposes,

5, EVENT OF DEFAULT. The entire unpaid principal amount of this Note and all accrued interest thereon
shall, by declaration at the oplian of Lender (or without such declaration ip the case of Insolvency), immediately
become due and payable upon the occurrence of any Event of Default. Borrower shall be liable for any damages or
expenses that Lender sustains by reason of any Event of Default, including without limitation all unpaid amounts (hie
hercunder and reasonable costs ofenforcement and callection of this Note, including reasonable atlorneys® lees.

6 WAIVERS. Borrower waives presentinent and demand for payment, notice of dishonor, protest and notice
of protest of this Note, and shall pay all costs of collection when inewred, including, without limitation, reasonable
attorneys? fees. costs and ether expenses. The right to plead any and all statutes of limitations as a delense to any
demands hereander is hereby waived to the full extent permitted by law.

124318310 v3
 

oa ate serene

 

Case 1:19-cv-01952-SAG Document 2 Filed 07/02/19 Page 14 of 17

7, Successors. ‘This Note shall not be assignable by Borrower and shall bind Lender and Lender's
successors and assigns,
8. GOVERNING LAW. ‘This Note shall be governed by and construed and interpreted in accordance with the
laws of the State af Delaware. without regard to that state's conflict of laws principles.
ake ak %

PAD ASI UI v3
 

Case 1:19-cv-01952-SAG Document 2 Filed 07/02/19 Page 15 of 17

IN WITNESS WHEREOF, Borrawer has executed ee \ gt D PROMDSSORY NOTE as ef the dale first set
forth above. oe B

e %,
bonne RR,

x. i p See fa

Printed Nemo; 2; ISN Aplin

 

ACCEPTED AND AGREED!

BAMBECO, ENC.

LACH wd Cy Paint, Ir

Title; ‘Chiet Financial Officer

P2AZIBEB VO wd
 

 

Case 1:19-cv-01952-SAG Document 2 Filed 07/02/19 Page 16 of 17

EXHIBIT A

STATEMENT OF POWER PLANT TWO CLAIM

45671/0014-17086653v4
May 07, 2019
 

Case 1:19-cv-01952-SAG Document 2 Filed 07/02/19 Page 17 of 17

Bambeco, Inc.
Tenant Summary
51612019

1, Key Information

  

 

 

Cordish Power Plant Number Two, LLC

 

 

 

 

 

 

 

Landlord

Tenant Bambeco, Inc.

Lease Tenn 9/1/16-8/31/23

Date Tenant Vacated 6/9/2017

Current Occupancy Status of the Space Vacant

Square Footage 21,283

Unpaid Rent for the Period of 9/1/16 through 05/31/14

Rent and Additional Rent due under the Lease 4,563,935.53

Interest on Unpaid Rent 405,593.30

Late Charges 46,918.07

Payments =

Total Past Due Rent [$s 2,016,446.90 |

Unpaid Rent for the Period of 6/1/19 throu: 4123

Rent and Additional Rent due under the Lease 2,796,640.14

Interest on Unpaid Rent

Late Charges -

Payments *

Total Past Due Rent [3 2,798,640.14 |

| ve

Legal Recovery - 12/21/18 $ (500,000.00)

Total Due 1$ 4,313,087.04

 
